Citation Nr: 1523792	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-21 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the Veteran's income was excessive for the purpose of payment of nonservice-connected Department of Veterans Affairs (VA) pension benefits for the period of June 2010 through June 2011.


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to August 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 administrative decision of the VA Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's application for nonservice-connected pension benefits on the basis that his income exceeded the maximum annual disability pension limit set by law.  In April 2014, a Travel Board hearing was held before the undersigned at the Chicago, Illinois RO; a transcript of the hearing is associated with the Veteran's file.

The issue of whether the Veteran's income was excessive for the purpose of payment of nonservice-connected pension benefits for any period after June 2011 has been raised by the record in various statements and testimony relating to income and expenses from 2011 to the present, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

For the period of June 2010 through June 2011, the Veteran had significant (but less than $40,000) unreimbursed medical expenses to reduce his total income of $62,904 from June 2010 and $65,712 from October 2010; his countable income for VA purposes, considering the five percent medical deductible, exceeded the income limits for that period for the receipt of nonservice-connected VA pension benefits.


CONCLUSION OF LAW

The Veteran's countable income was excessive for receipt of VA nonservice-connected pension benefits for the period of June 2010 through June 2011.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under the circumstances presented in this case, it is not the factual evidence that is dispositive of the present appeal, but rather the application of the law and regulations to the undisputed facts.  In such cases, the VCAA is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (neither the duty to assist nor the duty to notify provisions of VCAA are implicated when the question is limited to interpretation and application of a statute). 

Regardless, the RO provided pre-adjudication VCAA notice by letter, dated in February 2013.  The Veteran was notified of the type of evidence necessary to substantiate the claim for nonservice-connected pension benefits, namely, evidence of total and permanent disability in a wartime veteran who was discharged under other than dishonorable conditions and evidence showing that his income and net worth are below the maximum allowable limits set by law. 

Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran was afforded a hearing before the undersigned in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2014 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issue of whether the Veteran's income was excessive for the purpose of payment of pension benefits for the period of June 2010 through June 2011, and noted the elements to substantiate the claim found lacking (such as evidence of sufficient unreimbursed medical expenses to reduce countable income below the pension limit set by law).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the Veteran's income and medical expenses for the one year beginning in June 2010.  No pertinent outstanding evidence was identified by the Veteran or his representative, with one exception (explained further in the next paragraph).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Additionally, the RO has obtained pertinent service personnel records, and requested specific evidence from the Veteran concerning his family income and medical expenses.  Over the course of the appeal, the Veteran responded to such requests with various statements concerning his income and medical expenses.  At the hearing, he indicated that he intended to submit a printout that detailed his income and unreimbursed expenses for the year beginning in June 2010; that evidence was received in June 2014 (the Veteran in April 2014 had previously waived initial RO consideration of evidence submitted henceforth).  The Veteran has not identified any pertinent evidence for the RO to obtain on his behalf.  As the decision regarding nonservice-connected pension benefits is not based on medical evidence but on income and net worth information, a medical examination or medical opinion is not required under 38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of Improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of Improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The maximum annual rate of pension benefits for a veteran with one dependent (e.g., spouse) is $15,493 effective December 1, 2009.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  The maximum annual rate of special monthly pension benefits (with aid and attendance) for a veteran with one dependent (e.g., spouse) is $23,396 effective from December 1, 2009.  Id. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Effective from December 1, 2009, those unreimbursed medical expenses in excess of $774, which is five percent of the maximum annual pension rate (that is, $15,493 because the pension rate on the basis of aid and attendance is not used for this calculation) may be used to reduce total income.

Analysis

The Veteran had honorable service during the Vietnam War era, having served from March 1974 to August 1977.  From his June 2010 informal claim and his July 2011 application and subsequent statements, the Veteran has minimal if any assets and net worth.  Additionally, statements from the Veteran, records of doctor visits, and Social Security records indicate that he has several disabilities including a dementia-related condition and receives Social Security disability payments.  Therefore, he meets the requirements for pension benefits as pertaining to his military service, net worth or lack thereof, and disability status.  

The question presented here is whether the Veteran also meets the annual income requirements for receipt of pension benefits.  As discussed below, it is the Board's judgment that based on the income and medical expense records available in the claims file, the Veteran's countable income for the period of June 2010 through June 2011 exceeded the applicable income limits for receipt of nonservice-connected pension (including special monthly pension based on the need for the aid and attendance of another).  The Board makes no determination on the Veteran's eligibility for pension for any period after June 2011, despite the availability of income and expense reports for later periods of time, as that issue has not been adjudicated in the first instance by the RO.  

At the outset, the Board notes that in terms of reporting income and unreimbursed medical expenses, the information has conflicted somewhat over time, particularly regarding expenses.  The Veteran has submitted evidence on numerous Eligibility Verification Reports (EVRs), received in April 2012 and March 2013, various statements and medical expense reports (including in June 2011, March 2012, April 2012, March 2013, August 2013, and June and July 2014), and his July 2011 application form; to discern accurate figures and amounts the Board has looked for consistency in reporting as well as corroborating documentation such as Social Security statements and doctor bills/receipts.  What follows is a distillation of the figures reflected on the income and expense reports.  

Regarding annual income, the Veteran reported that his monthly income consisted of Social Security payments for him of $2,090 (or $25,080 annually), military retirement pension of $1,152 (or $13,824 annually), and a long-term care insurance payment for him of $2,000 (or $24,000 annually).  None of these income sources is listed as one that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. § 3.272.  Thus, his annual income amounts to $62,904, beginning in June 2010.  

The RO has also counted monthly retirement payments for the Veteran's spouse of $234 (or $2,808) for the same period, which would increase the Veteran's family annual income to $65,712.  Although he agreed with this higher calculation of income in his September 2012 notice of disagreement statement, he subsequently asserted in various statements (March 2013 EVR, and statements in March 2013, August 2013, and June 2014) that such income did not begin until a few months later.  The exact month varied from August 2010 to November 2010, but most consistently it appears that the payments began in September 2010 (such that they would be countable for pension purposes on October 1, 2010).  Thus, for the annualization year beginning October 2010, the Veteran's annual income would be $65,712.  

Given the foregoing, the Veteran's annual income of $62,904 from June 2010 (and $65,712 from October 2010), far exceeded the maximum annual pension limit of $15,493 for a veteran with one dependent, effective December 1, 2009.  Moreover, his annual income exceeded the maximum annual special pension (with aid and attendance) limit of $23,396 for a veteran with one dependent, effective December 1, 2009.  The Board notes here that the RO has not adjudicated the question of whether the Veteran meets the basic criteria to be eligible for special monthly pension due to the need for the regular aid and attendance of another; medical reports have been submitted to support such a claim.  In any case, such a determination is not necessary where, as here, the Veteran does not also meet the income requirements to receive special monthly pension.  

The law, however, provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  It is the Veteran's belief that with the consideration of his unreimbursed medical expenses for the period in question, his countable annual income would not exceed the maximum annual limits and he should be entitled to pension. 

On numerous document submissions, the Veteran has reported various unreimbursed medical and non-medical expenses to be considered in his appeal.  As noted by the RO and the undersigned at the Board hearing, many of these expenses, such as non-medical household and in-home care services, and hotels and food expenses while traveling to an out-of-state hospital, may not be used to reduce the Veteran's total income.  The Veteran's wife claimed in August 2013 email correspondence to the Veteran's representative that she and the Veteran had over $41,000 in medical expenses for the period in question.  By the Board's calculation, the unreimbursed medical expenses, while still quite substantial, amounted to less than was asserted by the Veteran's wife.  

On worksheets in April 2012 and March 2013, the RO calculated total medical expenses of $30,504 and $28,681, respectively, with the difference in amounts owing to the differing reports of expenses submitted by the Veteran.  In the June 2013 statement of the case, the RO indicated that it used the $28,681 amount to offset the Veteran's income, but gave an itemized account of various other claimed expenses in the total amount of $8,384 (for the period in question beginning June 10, 2010, date of claim) that it did not consider as valid medical expenses for various stated reasons (i.e., the purpose of the expense was unclear, the dates of service were not provided, or the expense - for hotels and food - was not allowable).  However, even if the disallowed expenses totaling $8,384 were counted, the Veteran's medical expenses of $37,065 ($28,681 + $8,384) would still be insufficient to offset the Veteran's household income to below the pension limit.  

By the Board's calculation, the Veteran would require a minimum of $48,185 in unreimbursed medical expenses to reduce his income to the pension limit for the period beginning June 2010, and a minimum of $50,993 in medical expenses for the period beginning October 2010 (when his family income increased).  For special monthly pension, he would need $40,282 in medical expenses from June 2010 and $43,090 in medical expenses from October 2010.  These minimums are calculated by subtracting the pension limits of $15,493 (regular pension) and $23,396 (special monthly pension) from the Veteran's total household income of $62,904 (beginning in June 2010) and $65,712 (beginning in October 2010), and adding the five percent medical deductible of $774 to each equation.  In reviewing all the documentation of allowable medical expenses submitted by the Veteran, the Board finds that the expenses are less than $40,000 for the period in question, as will be discussed.  

Various documents received in March 2012 show, for the period June 2010 to June 2011, out-of-pocket expenses for the Veteran's wife of $5,497 and for him of $31,358 (including various disallowed expenses amounting to at least $1,200, such as hotel, food, parking, and caregiving prior to the period at issue).  Exact dates of services and when payments were made are not shown.  Included with the total expenses are payments made to Dr. Markus.  Billing statements from Dr. Markus confirmed that $900 was paid for services in the latter half of June 2010 and that for the entire period considered in this appeal, $11,400 was paid.  Additional documents (undated) in the same format show, for the period of June 2010 to June 2011, out-of-pocket expenses of $6,337 for the wife and $34,015 for the Veteran (which includes various disallowed expenses such as hotel, food, and parking).  Again exact dates of services and when payments were made are not shown.  

In an April 2012 itemized statement, there was some duplication of medical expenses previously reported.  The statement shows the Veteran and his wife had dental bills of $1,208, payments to Dr. Markus of $11,600 [which is $200 more than receipts from the doctor show], psychotherapy for the Veteran of $5,626 and for the wife of $475 [which appear to have already been reflected in the March 2012 itemized submissions], and vision care expenses for them both of $849.  In a June 2011 medical expense report, the Veteran reported expenses from July 2010, but did not provide a date on which each of the expenses - some described in a vague manner - were paid.  

In July 2014, the Veteran submitted what appears to be the most comprehensive list of itemized expenses, which totaled $57,614 for the period of June 2010 to June 2011.  However, this amount included numerous disallowed expenses, such as $3,750 for tree removal service, a weekly house cleaning fee (53 times at $80, or $4,240), "caregiving services" for $5,033 (not established as medical services), $732 for "caregiving", $325 for hotel, $6,000 for "legal expenses", $739 for lawn service, $4,272 for a car lease, and $350 for snow removal.  The total of such expenses is $25,441.  Thus, the allowable medical expenses would be $32,173 ($57,615 - $25,441) at the most.  On the same report, the Veteran indicated a total mileage of 6,608, presumably to doctor visits; however, an allowance for such mileage would still amount to less than $40,000 in medical expenses (after the five percent medical deductible is added).  

Therefore, considering the unreimbursed medical expenses reportedly paid for the period of June 2010 through June 2011, which by the Board's calculation is in the range of $30,000 to $38,000 but certainly less than $40,000, which incorporates the five percent medical deductible, the Veteran's total income is reduced substantially.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Nevertheless, even considering the unreimbursed medical expenses from June 2010 through June 2011 to reduce the Veteran's total income, his countable income still exceeds the maximum annual limit for receipt of pension, including special monthly pension.  As earlier noted, the Veteran would require a minimum of $40,282 in medical expenses for special monthly pension and $48,185 in medical expenses for regular pension in order to reduce his income to below the maximum annual limits of $23,396 (special monthly pension) and $15,493 (regular pension).  Given an increase in income in October 2010, the minimums are higher from October 2010.  Clearly, the itemized lists of medical expenses for the period at issue do not show that the Veteran's medical expenses are sufficient to reduce his total income.  While there is some variance in the reported medical expenses, which complicates the determination of the precise amount of the Veteran's countable income for the period at issue, the evidence of record is sufficient for the Board to conclude without doubt that his countable income exceeded the maximum annual pension limits.  

In sum, because the evidence in this case shows that the Veteran's countable income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits (including special monthly pension), he does not meet the eligibility requirements for pension benefits for the period of June 2010 through June 2011, and his claim must be denied.  


ORDER

The appeal to establish that the Veteran's income was not excessive for the purpose of payment of VA nonservice-connected pension benefits for the period of June 2010 through June 2011 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


